After argument, the opinion of the Court was delivered by
Williams, J.
We are to determine in this case whether the property, which is the subject of this action, is exempt from attachment and execution by the 32nd.section of the militia act. Those articles which it was thought proper to protect from attachment and execution are enumerated in that section, and it is to be presumed the legislature made every provision upon this subject which the exigency of the military service required. The statute cannot, and ought not to be extended by construction. The words of the statute are, that every citizen enrolled, and providing himself with a uniform, arms, ammunition, and accoutrements, shall hold the same exempted from all suits, distresses, executions, or sales, for debt, or payment of taxes. By nopossibilitycan.it be said that a horse is included in any of these terms. There might be more doubt as to a saddle and bridle, whether they might not be comprised under the term accoutrements, although that term has usually been considered as embracing only dress and military trappings worn about the person, and has been so defined by some of the most approved lexicographers. Butin the 10th section of the statute they are spoken of as furniture for the cavalry service, and a person enlisting is required to own and constantly keep a horse and furniture for that service. There is no good reason why we should give the statute the extended construction contended for.
As to most of those articles which a soldier is obliged to provide, they are useful only as military equipments,and there may besóme propriety in exempting those articles from seizure which a man is obliged to provide and keep almost constantly for the use of the public. But a horse saddle and bridle are kept for common and ordinary use,and a benefit and profit is derived to the owner from their use. We are of opinion that the articles for which this suit is brought are not by sta’tute free from attachment, and that we ought not to give such a construction to the words used in the statute as we think was not intended, and which we believe the legislature would not adopt if the subject had been directly presented to their consideration.
The judgement of the county court is affirmed.